MEMORANDUM
LUHRING, J.
The evidence establishes that at the time of his marriage to the plaintiff, the defendant had contracted syphilis and concealed this fact from her. In July, 1933, upon examination, there was a positive Wasserman reaction in the blood and spinal fluid.
The Court finds, therefore, that the plaintiff is entitled to a decree of annulment.
That counsel for the defendant, who was appointed by the Court, is entitled to a fee of $75.00 for services rendered, payable by the plaintiff.